DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 22 June 2021, which has been entered and made of record.
	
Response to Arguments
Applicant's arguments regarding the prior art rejections fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Double Patenting
The previous nonstatutory double patenting rejection is withdrawn in response to the approved Terminal Disclaimer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 31 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23, 25-30, 32-37, 39, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeMarco et al. (US 2007/0260677; hereinafter "DeMarco").
Regarding claim 21, DeMarco discloses A computer-implemented method for generating augmented video content, comprising: receiving, by a processor of a user device, playlist data from an overlay video system for displaying augmented video content on a display of the user device ("the server sends at least the following to the client: … playlist data associated with the selected video," para. 20),  the playlist data including identifying information for one or more elements of video content, one or more overlay content elements, one or more display times of the overlay content elements, and one or more display positions of the overlay content elements ("The playlist data includes sequence and timing information for playing each segment of the video selected by the client, timing information indicating when to display each overlay during playing of the video, location information indicating a coordinate within the video for displaying each overlay," para. 19); parsing, by the processor of the user device, the playlist data to obtain the identifying information of the one or more elements of video content, the one or more overlay content elements, the one or more display times of the overlay content elements, and the one or more display positions of the overlay content elements (the playlist data is inherently parsed in order for the client to use the data contained therein); generating, by the processor of the user device, augmented video content in accordance with the playlist data, by merging a first overlay content element into a first element of video content at a first display time and at a first display position; generating one or more electronic instructions to present the augmented video content to the user ("The controller sequences and merges the video content and each associated overlay into an integrated media sequence that is played to the user via the browser using player and in accordance with the playlist," para. 20); detecting a first triggering event during the presentation of the augmented video content, the first triggering event being associated with an expiration of the first overlay content element; and generating, by the processor of the user device, modified augmented video content in response to the first triggering event and a second triggering event, the second triggering event being associated with a second display time, the processor of the user device configured to remove a previously-merged element of overlay content from the augmented video content based on the second triggering event ("transition/effect information specifying how to manipulate the overlay (e.g., how to move the overlay, or change its size, or cause a fade/dissolve, over time)," para. 19; "On Event: video.time 'near' timepoint + timepoint.duration … Hide tag.content," para. 20).
Regarding claim 22, DeMarco discloses generating one or more electronic instructions to present the augmented video content within a corresponding container ("an integrated media sequence that is played … using player 14 [of Fig. 1]," para. 20); and the merged first element of overlay content obscures at least a portion of the video content element presented within the corresponding container ("Overlays can be transparent … or blocking," para. 18).
Regarding claim 23, DeMarco discloses wherein the merging of the first element of overlay content comprises establishing one or more spatial positions associated with the presentation of the first overlay content element within the corresponding container ("location information indicating a coordinate within the video for displaying each overlay," para. 19).
Regarding claim 25, DeMarco discloses obtaining (i) a duration associated with the merged first overlay content element (e.g. "timepoint.duration" of Table 1) and (ii) a current playback position of augmented video content (e.g. "video.time" of Table 1); determining whether a difference between the current playback position and the first temporal position exceeds the duration; and detecting the first triggering event when the difference exceeds the duration (e.g. "On Event: video.time 'near' timepoint + timepoint.duration … Hide tag.content" of Table 1).
Regarding claim 26, DeMarco discloses merging overlay content into underlying video content; and including interactive elements configured to provide a link to additional content related to the overlay content ("Overlays … may include link information that allows a user to automatically retrieve further information by clicking on a representation of the overlay when it is displayed," para. 18).
Regarding claim 27, DeMarco discloses wherein at least one of the first element of overlay video content and a second element of overlay video content comprises at least one of social media content, secondary video content, and cross-platform electronic content ("the video box on the lower left portion of FIGS. 4A and 4B," para. 18).
Regarding claims 28-30 and 32-34, they are rejected using the same citations and for the same reasons as the rejections of claims 21-23 and 25-27, respectively
Regarding claims 35-37, 39, and 40, they are rejected using the same citations and for the same reasons as the rejections of claims 21-23, 25, and 26, respectively.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over DeMarco in view of Lieb et al. (US 2009/0271269; hereinafter "Lieb").
Regarding claim 24, DeMarco does not disclose collecting performance data corresponding to the one or more overlay content elements and generating a report based on a user activity and performance data; and selecting one or more future overlay content elements based on the report.
In the same art of displaying videos with overlays, Lieb teaches collecting performance data corresponding to the one or more overlay content elements and generating a report based on the user activity and performance data; and selecting one or more future overlay content elements based on the report ("When the viewer clicks on the image highlights or clicks on any links or buttons within the Ad Window, the viewer can then directed to the advertiser's desired location, for example a website … the advertiser can choose to place tracking code on advertiser's site to report to the Controller (or can otherwise report) when a viewer referred by the Controller has made a purchase or performed a desired action … the Controller can use this data to gauge the effectiveness of each advertisement, and use it when deciding which advertisements to display," para. 24).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Lieb to DeMarco.  The motivation would have been improve advertisement effectiveness over time.
Regarding claim 31, it is rejected using the same citations and for the same reasons as the rejection of claim 24.
Regarding claim 38, it is rejected using the same citations and for the same reasons as the rejection of claim 24, with the additional limitation of identifying user activity on websites corresponding to the one or more overlay content elements clicked on by the user (Lieb, para. 24; see claim 24 for motivation to combine).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611